DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 lines 3-4  recite the limitations “a first current collector” and “a first active substance layer” and lines 5-6 recite the limitations “a first current collector” and “a first active substance layer” which render the meaning of the claim indefinite. It is not clear if the limitations in lines 5-6 are the same as in lines 3-4 or if applicants intends for them to be the same. In order to advance prosecution, the examiner is interpreting the limitations in lines 5-6 to be “a second current collector” and “a second active substance layer”.

	Claims 2-4 are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Hayashi JP2012226862A (using the machine English translation from Espacenet provided).

	Regarding claim 1, Hayashi teaches an all-solid-state-battery (Hayashi, [0001]-[0003], [0007]-[0056], Figs. 1-8, stacked solid battery 20)
	comprising two or more stacked battery units having a monopolar structure (Hayashi, [0054]-[0056], Fig. 8, monopolar solid batteries 10)
	wherein each of the stacked battery units includes a first current collector layer (Hayashi, [0043], Fig. 8, surface positive electrode current collector 2), 
a first active substance layer (Hayashi, [0038]-[0042], Fig. 8, positive electrode active material layer 1),
a solid electrolyte layer (Hayashi, [0049]-[0053], Fig. 8, solid electrolyte layer 5),
a second active substance layer (Hayashi, [0044]-[0047], Fig. 8, negative electrode active material layer 3), 
a second current collector layer (Hayashi, [0048], Fig. 8, surface negative electrode current collector 4), 
a second active substance layer, a solid electrolyte layer, a first active substance layer, and a first current collector layer which are stacked in this order (Hayashi, Fig. 8, surface positive electrode current collector 2, positive electrode active material layer 1, solid electrolyte layer 5, negative electrode active material layer 3, surface negative electrode current collector 4), examiner notes that Fig. 8 shows the structure as claimed herein,
	and the first current collector layer and the first active substance layer that are stacked adjacently are bonded together with an adhesive (Hayashi, Fig. 7, surface positive electrode current collector 2, positive electrode active material 1, adhesive layer 9). Hayashi Fig. 7 shows the first current collector layer and the first active substance layer that are stacked adjacently (Hayashi, Fig. 7, surface positive electrode current collector 2, positive electrode active material 1). Hayashi Fig. 7 further shows an adhesive (Hayashi, Fig. 7, adhesive layer 9) abutting the first current collector layer and the first active substance layer that are stacked adjacently, the adhesive bonding the layers together. Given the broadest reasonable interpretation of the claim limitation “the first current collector layer and the first active substance layer that are stacked adjacently are bonded together with an adhesive”, as set forth above, Hayashi Fig. 7 satisfies the metes and bounds of this claim limitation.

	Regarding claim 3, Hayashi further discloses wherein conductive carbon is coated on one side of the first current collector layer or both sides of the first current collector layer (Hayashi, [0038]). The examiner notes that “or” is optional language.
	Hayashi additionally teaches wherein the first active substance layer can be a conductive carbon (Hayashi, [0041]) and being stacked on the first current collector layer would satisfy the limitation wherein conductive carbon is coated on one side of the first current collector layer.

	Regarding claim 4, Hayashi further teaches wherein, in at least one of the two or more stacked battery units, a difference between a maximum value and a minimum value of a thickness of a stacked body excluding the first current collector layers from the stacked battery unit is 10 µm or more (Hayashi, [0032], [0042], [0047], [0053]). Examiner notes Hayashi teaches the first active material layer thickness is in the range of 0.1 µm to 1000 µm and more preferably in the range of 10 μm to 50 μm (Hayashi, [0042]), the second active material layer thickness is in the range of 0.1 μm to 1000 μm and more preferably in the range of 10 μm to 50 μm (Hayashi, [0047]), the solid electrolyte layer thickness is in a range of 0.1 μm to 1000 μm, particularly within a range of 0.1 μm to 300 μm, and particularly within a range of 10 μm to 30 μm (Hayashi, [0053]) and a current collector thickness is in the range of 1 μm to 1000 μm, for example, and more preferably in the range of 10 μm to 50 μm (Hayashi, [0032]). Thus, the smallest thickness Hayashi teaches is 1.6 μm and the largest being 7000 μm, which contains the claimed thickness ranges of 10 μm or more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi JP2012226862A (using the machine English translation from Espacenet provided) in view of Feng CN108400378A (cited in IDS filed 09 July 2020).

	Regarding claim 2, Hayashi teaches all of the limitations of claim 1 as set forth above. Hayashi does not disclose wherein the all-solid-state battery is bound at a binding pressure of 1.0 MPa or lower in a stacking direction of the stacked battery units.
	Feng however teaches an all-solid-state battery (Feng, p. 1, lines 28-60, pp.2-7) wherein stacked battery units having a monopolar structure (Feng, p. 2 lines 39-43, p.3 line 57 – p. 4 line 8 and 49-50, p.5 lines 2-6, p.6 lines 11-16, claim 7, p. 6 line 55 – p.7 line 13). Feng further discloses wherein the all-solid-state battery is bound at a binding pressure of 1.0 MPa or lower in a stacking direction of the stacked battery units (Feng, p. 2 lines 45-47, p.5 lines 2-6, p.6 lines 11-6), allowing for a simple and large-scale manufacturing process (Feng, p.2 lines 49-55, p.4 lines 2-8, p.5 lines 8-14, p.6 lines 18-24).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Feng in the all-solid-state battery of Hayashi wherein the all-solid-state battery is bound at a binding pressure of 1.0 MPa or lower in a stacking direction of the stacked battery units in order to simplify the large-scale manufacturing process.

Double Patenting
Claims 1-4 directed to the same invention as that of claims 1-10 and 12 of commonly assigned copending Application No. 16786473 (reference application). Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12 of copending Application No. 16786473 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because
16786473 claim 1 recites the limitation of an all-solid-state battery stack comprising a plurality of monopolar battery units, each adjacent monopolar battery unit stacked together via insulator layers, wherein: the monopolar battery units each have a first current collector layer, a first active material layer, a solid electrolyte layer, a second active material layer, a second current collector layer, a second active material layer, a solid electrolyte layer, a first active material layer and a first current collector layer, stacked in that order, and the plurality of monopolar battery units are connected together in series. There is significant with the instant application’s claim 1: An all-solid-state battery, comprising two or more stacked battery units having a monopolar structure, wherein each of the stacked battery units includes a first current collector layer, a first active substance layer, a solid electrolyte layer, a second active substance layer, a second current collector layer, a second active substance layer, a solid electrolyte layer, a first active substance layer, and a first current collector layer, which are stacked in this order, and the first current collector layer and the first active substance layer that are stacked adjacently are bonded together with an adhesive.
It would be obvious to one of ordinary skill in the art to combine the two or more stacked battery units in series as taught in application no. 16786473. Additionally it would be obvious to one of ordinary skill in the art to bond together the first current collector layer and the first active substance layer that are stacked adjacently, as taught in the instant application, since these need to be in contact for the battery unit to function and there are a finite number of ways to bind them together, such as using an adhesive, sintering, hot/cold pressing and it would have been obvious to try by one of ordinary skill in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Abe US20090047575A1 (discloses an all solid state battery with monopolar structure), Miyake JP2014235990A (discloses a monopolar all solid state battery.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED HANSEN/Examiner, Art Unit 1728    

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728